Case: 19-11888    Date Filed: 06/17/2020   Page: 1 of 5



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-11888
                          ________________________

                  D.C. Docket No. 2:18-cv-00482-PAM-MRM



MICHAEL KOSTERLITZ,

                                        Plaintiff - Counter Defendant - Appellant,

                                      versus

THE S/V KNOTTA KLU,
her engines, tackle, apparel, equipment and appurtenances,
in rem,

                                                             Defendant - Appellee,

ROBERT E. LIBBEY, JR.,

                                        Defendant - Counter Claimant - Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (June 17, 2020)
                 Case: 19-11888        Date Filed: 06/17/2020       Page: 2 of 5



Before MARTIN and NEWSOM, Circuit Judges, and WATKINS,* District Judge.

PER CURIAM:

       “They say that the two happiest days of a yacht owner’s life are the day he

buys it and the day he sells it.” Jones v. One Fifty Foot Gulfstar Motor Sailing

Yacht, Hull No. 1., 625 F.2d 44, 45 (5th Cir. 1980). Today may prove to be an

exception for our appellee, Robert Libbey. After review of the record in this

petitory and possessory action, we hold that the district court correctly determined

that Libbey has valid title to the S/V Knotta Klu, a 40-foot catamaran that he

purchased from our appellant, Michael Kosterlitz. Because Libbey has title to “the

Klu,” none of the 13 issues presented by Kosterlitz have merit. We affirm.

       Following a bench trial, 1 the district court found the following facts.

Kosterlitz purchased the Knotta Klu in 2012 for $135,000, which he paid for with a

$10,000 loan from his then-friend Libbey and a $125,000 loan from third party

Ned Christensen. After he capsized the Klu in 2014, Kosterlitz began negotiating

to sell the vessel to Libbey. Eventually they agreed that Libbey would trade his F-

27 Trimaran (worth about $30,000) to Kosterlitz in exchange for the Klu. In


*
  Honorable W. Keith Watkins, United States District Judge for the Middle District of Alabama,
sitting by designation.
1
 “After a bench trial, we review the district court’s conclusions of law de novo and the district
court’s factual findings for clear error.” Tartell v. S. Fla. Sinus and Allergy Ctr., Inc., 790 F.3d
1253, 1257 (11th Cir. 2015) (quotation omitted). “A factual finding is clearly erroneous if, after
viewing all the evidence, we are left with the definite and firm conviction that a mistake has been
committed.” Id. (quotation omitted).

                                                 2
               Case: 19-11888     Date Filed: 06/17/2020    Page: 3 of 5



addition, Libbey agreed to pay Kosterlitz a few thousand dollars and assume the

$109,000 balance on the Christensen debt. Kosterlitz later memorialized the terms

in an email to Libbey:

      We first agreed on $175K. After the boat was down your way and
      you started to work on it, we sat on the couch and reappraised the
      situation. What we came up with was 155K for my boat – the pay off
      + your [Trimaran] boat saying it was around 30K. $155-109(approx
      payoff)$46K-30K(tri)=16K balance. There was a small balance on
      the money you lent me so we agreed to a difference in cash of 8K
      after all was said and done.

The parties also signed a “Sells Agreement” and a Florida Department of Highway

Safety and Motor Vehicles “Notice of Sale and/or Bill of Sale” form, both

backdated to August 14, 2015.

      Following a personal disagreement that scuttled their business relationship,

Kosterlitz attempted to reassert title by commandeering the Klu from Libbey’s

home, but was spotted and arrested. Charges were later dropped. Kosterlitz then

brought this petitory and possessory action seeking to quiet title to the Klu and

alleging causes of action for malicious prosecution, false arrest, civil theft, and

conversion against Libbey.

                                        * * *

      We agree with the district court that title passed under the Florida Uniform

Commercial Code to the buyer, Libbey, upon physical delivery of the good, the

Klu, in August 2015. See Fla. Stat. § 672.401(2). The email from Kosterlitz


                                           3
                Case: 19-11888     Date Filed: 06/17/2020   Page: 4 of 5



satisfies the statute of frauds, and Kosterlitz’s conduct after delivery confirms that

he intended title to pass—he recommended a title-registration agent, allowed

federal documentation to lapse, and failed to respond (let alone object) to repeated

updates from Libbey regarding attempts to get the Klu registered in Libbey’s

name.

        Because title passed to Libbey, the remainder of Kosterlitz’s claims fail.

Most significantly, the claim that Libbey cannot assert title because he improperly

obtained a Florida certificate of title to the Klu—by, the argument goes,

fraudulently deleting Kosterlitz’s federal registration and altering the parties’

signed bill of sale—is without merit. “The validity of [Libbey’s] title to the vessel

[i]s not dependent upon the registr[ation] of it.” S. Bell Telephone & Telegraph

Co. v. Burke, 62 F.2d 1015, 1016 (5th Cir. 1933); see also St. Paul Fire and

Marine Ins. Co. v. Vest Transp. Co., Inc., 666 F.2d 932, 938 (5th Cir. 1982)

(holding that “a ship’s documentation of title, while prima facie evidence of

ownership, is not conclusive and that true ownership of a vessel is not dependent

upon its registry”).

        We need not explain in detail why the remainder of Kosterlitz’s claims

founder. Passage of title defeats the claims of alleged civil theft, conversion, false

arrest, and malicious prosecution. Kosterlitz’s assorted arguments that the district

court otherwise committed reversible error are without merit.


                                           4
     Case: 19-11888   Date Filed: 06/17/2020   Page: 5 of 5



AFFIRMED.




                              5